Ford, J.
A certiorari was directed to Andrew Howell, esq. to bring up a pass warrant, made by him as a justice of the peace of the county of Somerset, under the 88d section of the act for settlement of the poor, Rev. Laws 48. The return shews, that a constable of Hillsborough in that county, apprehended and brought before him a colored girl named Jenny, and complained that she had strolled from her place of legal settlement, and was begging from house to house in the township ; whereupon the justice took her examination in writing, on oath, touching her vagrancy, and place of settlement, and found the complaint to be true, and adjudged her place of legal settlement to be in the township of Upper Freehold in the county of Monmouth ; and made the order for passing her into that township, &c. The justice sends with the warrant the examination of the vagrant, and the deposition of Maria Cornell. A motion is *292made on behalf of the overseers of the poor of Upper Freehold, to quash this warrant.
A pass warrant contains the opinion of a justice, touching the-vagrant’s place of legal settlement, founded on the examination, of the vagrant herself, in the absence of all parties interested. To allow an opinion, resting on such superficial investigation, and made in a proceeding altogether ex parte, to be conclusive-as to the place of legal settlement, or to be at all binding in that respect on a township, which had not the privilege of calling a, witness, nor the power to obtain it by an appeal to the sessions, would be unauthorized by any clause in the act, and as repugnant to its provisions as to all the sound principles of justice. It is not an order for the overseers of Upper Freehold to pro-, vide for her maintenance. If they do not admit her settlement to be in their township, they may have her removed in due form to the proper place. The duty of ascertaining her place of legal settlement must be laid on some township, or by her continuing-to stroll, the law will be defeated; and if her examination shews, a color of settlement, in any township, the justice may assign the. duty to it, rather than to one for which the examination gives. no color. The reason why an appeal, from the justice’s warrant, to the sessions is not given by any statute, is, because a settlement cannot be contested under it, either in the sessions or here. The question is, did the justice draw a fair co¡ elusion from the evidence before him ; if he did, the warrant cannot be quashed on account of the feebleness of the proof, when no other proof was provided for by statute than the examination of the vagrant herself. Upon her examination there was no room to hesitate ? she was about fifteen years old and had lived the last ten years. (as far back as she could remember) in Upper Freehold in the family of David Hay. There was a probability she owed service to him and was to have support from him. This probability became evident by the deposition of Mrs. Cornell, representing that. David Hay was under contract to keep her till the age of twenty-one, for her services ; and yet this Mr. Hay had carted her from Upper Freehold into Somerset, and set her down there in the highway, and left her to beg for subsistence. There was no evidence before him against any other township, and he could, not send her to a private person by an order to a constable.
*293As this warrant carries into execution a matter of public police, the writ ought to be entitled, “ The State v. Andrew Howell, according to 2 South. 838, and 6 Halst. 75; but it is amendable in this respect. The name or names of those prosecuting the certiorari ought to be endorsed upon it. The overseers of Hillsborough are not parties, nor can they be made such against their will.
I cannot say that there is any irregularity in the proceedings of the justice, or that he drew a wrong conclusion from the evidence before him. Therefore let the warrant be affirmed.
Cited in Inhabitants of Reading v. Dilly, 4 Zab. 211.